DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 04/11/2022 have been entered. The amendments canceled claim 11. Therefore, claims 1-10 and 12-24 remain pending in the application.
Response to Arguments
Applicant’s arguments filed 04/11/2022 have been fully considered.
With regards to the current amendments to claim 1, applicant argues in reference to the anticipation of said claim by Green that “The Office Action equates the apex of the arcuate wall of the die 34 of Green to the "substantially flat base portion" of the head frame recited in claim 1, and the walls on each side of the apex of the arcuate wall of the die 34 of Green to the claimed "pair of substantially flat side walls." Applicant submits that arcuate walls are not substantially flat walls.” (see pg. 11, lns. 1-7).
In response, this argument is not persuasive as “substantially flat” means that it is not necessarily flat. Therefore, arcuate walls can in fact be substantially flat, depending on the curvature of radius of the arcs. Nevertheless, based on the examiner’s current interpretation of Green, examiner agrees that it would be unreasonable to consider the side walls of Green’s nest to be substantially flat, therefore the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are set for in view of Green (US 3,862,482 A) and Ferraro (US 5,291,772 A).
Applicant also argues in regards to the combination of Lefavour and Ferraro for claim 12 that “The Office Action's reliance on the language in Lefavour that the working head 28 "might have nonremovable crimping or cutting sections rather than removable dies" does not teach substituting an anvil that needs to be secured to two legs of a frame with "a head frame having a nest and an opening permitting access to the nest, the nest being monolithically formed into the head frame and having a substantially flat base portion and a pair of substantially flat side walls extending from the base portion at an angle relative to the base portion" as recited in claim 1.” (see the first full paragraph of pg. 13).
In response, the argument is not persuasive as applicant is misunderstanding the examiner’s position. The examiner never suggested replacing Lefavour’s nest with Ferraro’s, but merely modifying Lefavour’s nest to have a flat base portion and V-shaped walls, like Ferraro. Nevertheless, the combination of Lefavour and Ferraro is not currently being relied upon in this Office Action, but the examiner reserves the right to rely on said combination in the future.
Additionally, in view of the current amendments to claims 1 and 12, applicant argues in reference to the combination of Hamm and Green for claims 1 and 12 that “the review of Hamm's disclosure reveals that Hamm does not disclose or suggest that Hamm's crimping insert (440) is configured to receive Hamm's crimping insert (445). Therefore, it is submitted that Hamm does not teach, disclose, or suggest at least the following feature recited in amended claim I of the instant application: wherein the nest is configured to receive at least the impact surface of the indentor...” (see pg. 16, ¶ 2).
In response, this argument is persuasive. Accordingly, the rejection has been withdrawn. However, upon further consideration, new grounds of rejection are set forth in view of Green (US 3,862,482 A), Ferraro (US 5,291,772 A), and Faucher et al. (US 6,619,101 B1).
Claims 1-10 and 12-24 stand rejected. See the current rejections below.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim 24 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(a) for being dependent on a rejected base claim.
Regarding claim 24: the claim recites “the base and pair of side walls of the indentor align one of the crimping members…in the nest opening”. However, the written description appears to be silent on that subject matter, and based on at least fig. 2 of the drawings it appears it is actually the base and the side walls of the nest 52 that align the crimping member 110. Therefore, the limitation enters new matter into the disclosure. Correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 24 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 24: there is no antecedent basis for “the base…of the indentor” in lines 13-14, or for “the nest opening” in line 15.
Also, it is unclear if the “pair of side walls of the indentor” are additional to the pair of side walls of the indentor that are previously recited. They are being interpreted as being the same side walls.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 3,862,482 A), in view of Ferraro (US 5,291,772 A).
Regarding claim 1: Green discloses a dieless crimping tool comprising:
a working head (figs. 1, 2) including:
a head frame (31, 33, 34) having a nest (34) and an opening permitting access to the nest (see figs. 1, 2), the nest being monolithically formed into the head frame and having a substantially flat base portion and a pair of side walls extending from the base portion at an angle relative to the base portion(see annotated fig. 2 of Green below), the nest is configured to receive a crimping member (43, 47, fig. 6, 7), the nest being accessible from the opening such that the crimping member can pass through the opening and be received in the nest (see fig. 2);

    PNG
    media_image1.png
    343
    726
    media_image1.png
    Greyscale

Annotated Figure 2 of Green


a monolithically formed movable indentor (28) having a body, a front face, and an impact surface having a pair of walls extending from the front face (see fig. 2 above) so that the impact surface is spaced away from the front face, wherein a geometry of the indentor substantially aligns with a geometry of the nest (34) such that the base portion of the nest aligns with the impacting surface of the indentor when the indentor is in an impacting position (see fig. 2, when indentor 29 is at the left end of keyway 37), and wherein the nest is configured to receive at least the impact surface of the indentor (at least when indentor 29 is at the left end of keyway 37); and
an indentor guide (37) positioned within the head frame (portion 33) and configured to guide movement of the movable indentor (29) between a home position (position shown in fig. 2) and the impacting position; and
a tool frame (5) including a piston (8) releasably coupled to the indentor (29) to selectively move the indentor along the indentor guide between the home position and the impacting position (see fig. 2; col. 3, lns. 10-16).
Green is silent regarding the side walls of the nest being substantially flat; and the indentor having a front face extending from the body.
However, Ferraro teaches a dieless crimping tool (fig. 1) comprising a V-shaped nest having a flat base portion (34, fig. 2) and side walls (32, 33), and further comprising an indentor (fig. 6); and by comparison of fig. 6 of Ferraro with fig. 6 of applicant’s drawings (below) it can be seen that front-end portions of both indentors have all of the same features.

    PNG
    media_image2.png
    261
    275
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    274
    266
    media_image3.png
    Greyscale

Figure 6 of Ferraro (left) and Figure 6 of the Drawings


Green is also silent regarding when the indentor is in an impacting position, the base portion of the nest is configured to receive the impact surface of the indentor and the pair of walls of the impact surface align with the pair of side walls of the nest.
However, a comparison of fig. 3 of Ferraro with fig. 2 of applicant’s drawings (below) reveals that the geometry of Ferraro’s nest and indentor cooperate in the same manner as applicant’s nest and indentor.

    PNG
    media_image4.png
    329
    404
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    228
    263
    media_image5.png
    Greyscale

Figure 3 of Ferraro (left) and Figure 2 of the Drawings


Because Ferraro teaches that it is known to utilize the claimed nest and indentor in the claimed manner, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the nest and indentor of Green in accordance with the configuration of the nest and indentor of Ferraro, since selecting from known types of nests and indentors allowing for sufficient functionality would be obvious to the skilled artisan.
Regarding claim 2, which depends on claim 1: Green discloses the head frame (31, 33, 34) comprises a C-shaped head frame with the opening forming a portion of the C-shaped head frame (see fig. 2).
Regarding claim 3, which depends on claim 1: the modification of Green in view of Ferraro in claim 1 above teaches the base portion (34, fig. 2 of Ferraro) and the pair of side walls (32, 33) of the nest (25) form a V-shaped structure (see fig. 2 of Ferraro).
Regarding claim 24, which is being examined as best understood: Green discloses a dieless crimping tool comprising:
a working head (figs. 1, 2) having a head frame (31, 33, 34) having a nest (34) monolithically formed into the head frame and having a substantially flat base portion and a pair of side walls extending from the base portion (see annotated fig. 2 of Green below), the nest is configured to receive a crimping member (43, 47, fig. 6, 7),

    PNG
    media_image1.png
    343
    726
    media_image1.png
    Greyscale

Annotated Figure 2 of Green


a monolithically formed indentor (28) having a body, a front face, and an impacting surface having a pair of walls extending from the front face (see fig. 2 above) so that the impacting surface is spaced away from the front face, wherein a geometry of the indentor substantially aligns with a geometry of the nest (34) such that the base portion of the nest aligns with the impacting surface of the indentor when the indentor is in an impacting position (see fig. 2, when indentor 29 is at the left end of keyway 37), and wherein the nest is configured to receive at least the impact surface of the indentor (at least when indentor 29 is at the left end of keyway 37);
wherein the head frame (31, 33, 34) includes an opening capable of permitting the nest (34) to receive crimping members of various sizes, and wherein the base portion and the side walls of the nest are capable of aligning one of the crimping members of various sizes received in the opening for impacting by the impacting surface of the indentor (see fig. 2); and
an indentor guide (37) positioned within the head frame (portion 33) and configured to guide movement of the movable indentor (29) between a home position (position shown in fig. 2) and the impacting position; and
a tool frame (5) including a piston (8) releasably coupled to the indentor (29) to selectively move the indentor along the indentor guide between the home position and the impacting position (see fig. 2; col. 3, lns. 10-16).
Green is silent regarding the side walls of the nest being substantially flat; and the indentor having a front face extending from the body.
However, Ferraro teaches a dieless crimping tool (fig. 1) comprising a V-shaped nest having a flat base portion (34, fig. 2) and side walls (32, 33), and further comprising an indentor (fig. 6); and by comparison of fig. 6 of Ferraro with fig. 6 of applicant’s drawings (below) it can be seen that front-end portions of both indentors have all of the same features.

    PNG
    media_image2.png
    261
    275
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    274
    266
    media_image3.png
    Greyscale

Figure 6 of Ferraro (left) and Figure 6 of the Drawings


Green is also silent regarding when the indentor is in an impacting position, the base portion of the nest is configured to receive the impact surface of the indentor and the pair of walls of the impact surface align with the pair of side walls of the nest.
However, a comparison of fig. 3 of Ferraro with fig. 2 of applicant’s drawings (below) reveals that the geometry of Ferraro’s nest and indentor cooperate in the same manner as applicant’s nest and indentor.

    PNG
    media_image4.png
    329
    404
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    228
    263
    media_image5.png
    Greyscale

Figure 3 of Ferraro (left) and Figure 2 of the Drawings


Because Ferraro teaches that it is known to utilize the claimed nest and indentor in the claimed manner, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the nest and indentor of Green in accordance with the configuration of the nest and indentor of Ferraro, since selecting from known types of nests and indentors allowing for sufficient functionality would be obvious to the skilled artisan.
Claims 4, 12-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Ferraro, and further in view of Faucher et al. (US 6,619,101 B1).
Regarding claim 4, which depends on claim 1: Green discloses the head frame including an upper flange (the top portion of arm 33, fig. 3) adjacent the nest (34) and the indentor guide (37).
Green is silent regarding the head frame including an I-beam structure comprising a lower flange.
However, Faucher teaches a crimping tool comprising a head frame (see fig. 6) having an I-beam structure (26’; col. 6, lns. 51-61) and a lower flange (58’).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Green’s head frame to have an I-beam structure, thereby providing Green with a lightweight head frame, as taught by Faucher (col. 6, lns. 51-65).
Regarding claim 12: Green discloses a dieless crimping tool comprising:
a working head (figs. 1, 2) including:
a head frame (31, 33, 34) having an upper flange (the upper portion of 33, fig. 3), and a nest (34) and an opening in the head frame permitting access to the nest (see figs. 1, 2), the nest being monolithically formed into the head frame and having a substantially flat base portion and a pair of side walls extending from the base portion at an angle relative to the base portion (see annotated fig. 2 of Green below), the nest is configured to receive a crimping member (43, 47, fig. 6, 7), the nest being accessible from the opening such that the crimping member can pass through the opening and be received in the nest (see fig. 2);

    PNG
    media_image1.png
    343
    726
    media_image1.png
    Greyscale

Annotated Figure 2 of Green


a monolithically formed indentor (28) having a body, a front face, and an impact surface having a pair of walls extending from the front face (see fig. 2 above) so that the impact surface is spaced away from the front face, wherein a geometry of the indentor substantially aligns with a geometry of the nest (34) such that the base portion of the nest aligns with the impacting surface of the indentor when the indentor is in an impacting position (see fig. 2, when indentor 29 is at the left end of keyway 37), and wherein the nest is configured to receive at least the impact surface of the indentor (at least when indentor 29 is at the left end of keyway 37); and
an indentor guide (37) positioned within the head frame (portion 33) and configured to guide movement of the movable indentor (29) between a home position (position shown in fig. 2) and the impacting position; and
a tool frame (5) including a piston (8) releasably coupled to the indentor (29) to selectively move the indentor along the indentor guide between the home position and the impacting position (see fig. 2; col. 3, lns. 10-16).
Green is silent regarding the side walls of the nest being substantially flat; and the indentor having a front face extending from the body.
However, Ferraro teaches a dieless crimping tool (fig. 1) comprising a V-shaped nest having a flat base portion (34, fig. 2) and side walls (32, 33), and further comprising an indentor (fig. 6); and by comparison of fig. 6 of Ferraro with fig. 6 of applicant’s drawings (below) it can be seen that front-end portions of both indentors have all of the same features.

    PNG
    media_image2.png
    261
    275
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    274
    266
    media_image3.png
    Greyscale

Figure 6 of Ferraro (left) and Figure 6 of the Drawings


Green is also silent regarding when the indentor is in an impacting position, the base portion of the nest is configured to receive the impact surface of the indentor and the pair of walls of the impact surface align with the pair of side walls of the nest.
However, a comparison of fig. 3 of Ferraro with fig. 2 of applicant’s drawings (below) reveals that the geometry of Ferraro’s nest and indentor cooperate in the same manner as applicant’s nest and indentor.

    PNG
    media_image4.png
    329
    404
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    228
    263
    media_image5.png
    Greyscale

Figure 3 of Ferraro (left) and Figure 2 of the Drawings


Because Ferraro teaches that it is known to utilize the claimed nest and indentor in the claimed manner, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the nest and indentor of Green in accordance with the configuration of the nest and indentor of Ferraro, since selecting from known types of nests and indentors allowing for sufficient functionality would be obvious to the skilled artisan.
Green is also silent regarding the head frame having an I-beam structure comprising a lower flange and a web between the upper flange and the lower flange.
However, Faucher teaches a crimping tool comprising a head frame (see fig. 6) having an I-beam structure (26’; col. 6, lns. 51-61) and a working portion (between 34’ and 38’) adjacent the I-beam structure (26’), the I-beam structure having an upper flange (30’), a lower flange (58’) and a web (19’) between the upper flange and the lower flange (col. 6, lns. 61-65), and the nest (generally at 38’) being positioned adjacent at least a portion of the upper flange (30’), and an indentor guide (34’) positioned adjacent at least a portion of the upper flange (see fig. 6).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Green’s head frame to have an I-beam structure having a lower flange and a web between the upper and lower flange, thereby providing Green with a lightweight head, as taught by Faucher (col. 6, lns. 51-65).
Regarding claim 13, which depends on claim 12: Green discloses the head frame (31, 33, 34) comprises a C-shaped head frame with the opening forming a portion of the C-shaped head frame (see fig. 2).
Regarding claim 14, which depends on claim 12: the modification of Green in view of Ferraro in claim 1 above teaches the base portion (34, fig. 2 of Ferraro) and the pair of side walls (32, 33) of the nest (25) form a V-shaped structure (see fig. 2 of Ferraro).
Regarding claim 21, which depends on claim 12: the modification of Green in claim 12 teaches the web includes a breakaway region (region including recess 20’, fig. 6 of Faucher) positioned adjacent the nest (generally at 38’). NOTE: the breakaway region is not recited as having any particular structure and, therefore, could be any region of the web.
Regarding claim 22, which depends on claim 21: the modification of Green in claims 12 and 21 teaches the break-away region (region including recess 20’, fig. 6 of Faucher) comprises an opening (recess 20’) in the web (col. 6, ln. 55-59).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Ferraro, and further in view of Hamm et al. (US 2016/0211635 A1).
Regarding claim 5, which depends on claim 1: Green is silent regarding the indentor guide comprises a carriage integrally formed into or secured to the indentor and a U-shaped guide forming a portion of the head frame, wherein the carriage has a base in the form of a T-shape, and wherein the U-shaped guide has at least two retainer arms that operatively interact with the carriage base to maintain the carriage base within the U-shaped guide when the indentor is moved between the home position and the impacting position. Instead, Green discloses a key pin 36 that slides within a keyway 37 (see fig. 2).
However, Hamm teaches a crimping tool including an indentor guide (32, 64, fig. 8-9) comprises a carriage (64) integrally formed into or secured to the indentor (445, fig. 4A above, and 70, fig. 8) and a U-shaped guide (32) forming a portion of the head frame (26, fig. 8-9), wherein the carriage (64) has a base in the form of a T-shape (see 64, fig. 10), and wherein the U-shaped guide has at least two retainer arms (the retaining arms of 32 that form the channel for carriage 64) that operatively interact with the carriage base to maintain the carriage base within the U-shaped guide when the indentor is moved between the home position (see fig. 10) and the impacting position (see fig. 11).
Because Hamm teaches the configuration of the indentor guide provides desirable functionality for guiding the indentor, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the key pin and keyway of Green with the carriage and U-shaped guide of Hamm, since selecting from known types of indentor guides allowing for sufficient functionality would be obvious to the skilled artisan.
Regarding claim 6, which depends on claim 5: the claim merely recites functional limitations of the carriage and U-shaped guide relative to the indentor. Since the proposed modification in claim 5 results in Green having all of the claimed structure, examiner contends that modified Green is configured to perform the claimed functions, namely, wherein the carriage limits rotational movement of the indentor when the indentor is moved between the home position and the impacting position, and wherein the carriage limits the indentor from flexing toward and away from the U-shaped guide when the indentor is moved between the home position and the impacting position. NOTE: the claim does not require that the carriage prevent rotational movement and flexing, but only limit it.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Ferraro, and further in view of Lefavour et al. (US 7,124,619 B1).
Regarding claim 7, which depends on claim 1: Green is silent regarding the indentor guide comprising a carriage integrally formed into or secured to the indentor and a T-shaped guide forming a portion of the head frame, and wherein the carriage has a base with a T-shaped channel that operatively interacts with the T-shaped guide to maintain the carriage base within the T-shaped guide when the indentor is moved between the home position and the impacting position. Instead, Green discloses a key pin 36 that slides within a keyway 37 (see fig. 2).
However, Lefavour teaches a crimping tool including an indentor guide (see fig. 8) comprising a carriage (71) secured to an indentor (left-side die 32, fig. 5) via a die holder (50, fig. 6) and a T-shaped guide (69) forming a portion of a head frame (46), and wherein the carriage (71) has a base with a T-shaped channel that operatively interacts with the T-shaped guide to maintain the carriage base within the T-shaped guide (see fig. 8) when the indentor is moved between the home position and the impacting position (as indicated by arrow 49, fig. 6).
Because Lefavour teaches the configuration of the indentor guide provides desirable functionality for guiding the indentor, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the key pin and keyway of Green with the carriage and T-shaped guide of Lefavour, since selecting from known types of indentor guides allowing for sufficient functionality would be obvious to the skilled artisan.
Regarding claim 8, which depends on claim 7: the modification of Green in claims 1 and 7 teach the carriage (71, fig. 8 provided by Lefavour) limits rotational movement of the indentor (provided by Ferraro) when the indentor is moved between the home position and the impacting position (as indicated by arrow 49 in fig. 6), and wherein the carriage limits the indentor from flexing toward and away from the T-shaped guide (69, fig. 8) when the indentor (28 of Green) is moved between the home position (fig. 2 of Green) and the impacting position (see fig. 8 of Lefavour which illustrates a small gap between the base of the carriage 71 and the T-shaped guide 69, thereby limiting flexing of the indentor only to what the gap will allow).
Regarding claim 9, which depends on claim 1: Green is silent regarding the indentor guide comprising a carriage integrally formed into or secured to the indentor and is extending from the indentor so as to contact a portion of the head frame, wherein the carriage limits rotational movement of the indentor when the indentor is moved between the home position and the impacting position, and wherein the carriage limits the indentor from flexing toward the portion of the head frame contacted by the carriage when the indentor is moved between the home position and the impacting position. Instead, Green discloses a key pin 36 that slides within a keyway 37 (see fig. 2).
However, Lefavour teaches a crimping tool including an indentor guide (see fig. 8) comprising a carriage (71) secured to an indentor (left-side die 32, fig. 5) via a die holder (50, fig. 6) and is extending from the indentor so as to contact a portion (69) of the head frame (46), and from figs. 6, 8 it can be seen that the carriage limits rotational movement of the indentor when the indentor is moved between the home position and the impacting position, by limiting rotational movement of the die holder, and the carriage limits the indentor from flexing toward the portion of the head frame contacted by the carriage when the indentor is moved between the home position and the impacting position.
Because Lefavour teaches the configuration of the indentor guide provides desirable functionality for guiding the indentor, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the key pin and keyway of Green with the carriage and corresponding portion of the head frame of Lefavour, since selecting from known types of indentor guides allowing for sufficient functionality would be obvious to the skilled artisan.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Ferraro, and further in view of Lefavour and Faucher.
Regarding claim 10, which depends on claim 1: Green is silent regarding the indentor guide comprising a carriage and collar, wherein the carriage is integrally formed into the indentor or secured to the indentor and extends from the indentor to contact a portion of the head frame, wherein the carriage limits rotational movement of the indentor when the indentor is moved between the home position to the impacting position, wherein the carriage limits the indentor from flexing toward the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position, wherein the collar is integrally formed into the head frame or is attached to the head frame and positioned such that the collar limits the indentor from flexing in a direction away from the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position. Instead, Green discloses a key pin 36 that slides within a keyway 37 (see fig. 2).
However, Lefavour teaches a crimping tool including an indentor guide (see fig. 8) comprising a carriage (71) secured to an indentor (left-side die 32, fig. 5) via a die holder (50, fig. 6) and the carriage extends from the indentor to contact a portion (69) of the head frame (46), wherein the carriage (71) limits rotational movement of the indentor when the indentor is moved between the home position to the impacting position (see fig. 8, the carriage 71 limits rotational movement of the indentor), wherein the carriage limits the indentor from flexing toward the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position (see fig. 6, 8, the carriage 71 limits the indentor from flexing when the indentor is moved along the T-track portion 69 of the head frame 46).
Because Lefavour teaches the configuration of the indentor guide provides desirable functionality for guiding the indentor, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the key pin and keyway of Green with the carriage and corresponding portion of the head frame of Lefavour, since selecting from known types of indentor guides allowing for sufficient functionality would be obvious to the skilled artisan.
Green is also silent regarding the indentor guide comprising a collar integrally formed into the head frame or is attached to the head frame and positioned such that the collar limits the indentor from flexing in a direction away from the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position.
However, Faucher teaches a crimping tool (see fig. 2) comprising an indentor guide having a collar (34, fig. 2-3), wherein the collar is integrally formed into the head frame (10) or is attached to the head frame and positioned such that the collar (34) limits the indentor (24, 42) from flexing (col. 3, ln. 44-48).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Green with a collar integrally formed into the head frame, thereby providing the indentor of Green with axial rigidity, as taught by Faucher (col. 3, ln. 44-48), thereby limiting flexing of the indentor during operation. The proposed modification would result in Green being configured such that the collar limits the indentor from flexing in a direction away from the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Ferraro and Faucher, and further in view of Hamm.
Regarding claim 15, which depends on claim 12: the modification of Green in claim 12 is silent regarding the indentor guide comprising a carriage integrally formed into or secured to the indentor and a U-shaped guide forming a portion of the head frame, wherein the carriage has a base in the form of a T-shape, and wherein the U-shaped guide has at least two retainer arms that operatively interact with the carriage base to maintain the carriage base within the U-shaped guide when the indentor is moved between the home position and the impacting position. Instead, Green discloses a key pin 36 that slides within a keyway 37 (see fig. 2).
However, Hamm teaches a crimping tool including an indentor guide (32, 64, fig. 8-9) comprises a carriage (64) integrally formed into or secured to the indentor (445, fig. 4A above, and 70, fig. 8) and a U-shaped guide (32) forming a portion of the head frame (26, fig. 8-9), wherein the carriage (64) has a base in the form of a T-shape (see 64, fig. 10), and wherein the U-shaped guide has at least two retainer arms (the retaining arms of 32 that form the channel for carriage 64) that operatively interact with the carriage base to maintain the carriage base within the U-shaped guide when the indentor is moved between the home position (see fig. 10) and the impacting position (see fig. 11).
Because Hamm teaches the configuration of the indentor guide provides desirable functionality for guiding the indentor, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the key pin and keyway of Green with the carriage and U-shaped guide of Hamm, since selecting from known types of indentor guides allowing for sufficient functionality would be obvious to the skilled artisan.
Regarding claim 16, which depends on claim 15: the claim merely recites functional limitations of the carriage and U-shaped guide relative to the indentor. Since the proposed modification in claim 15 results in Green having all of the claimed structure, examiner contends that modified Green is configured to perform the claimed functions, namely, wherein the carriage limits rotational movement of the indentor when the indentor is moved between the home position and the impacting position, and wherein the carriage limits the indentor from flexing toward and away from the U-shaped guide when the indentor is moved between the home position and the impacting position. NOTE: the claim does not require that the carriage prevent rotational movement and flexing, but only limit it.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Ferraro and Faucher, and further in view of Lefavour.
Regarding claim 17, which depends on claim 12: the modification of Green in claim 12 is silent regarding the indentor guide comprising a carriage integrally formed into or secured to the indentor and a T-shaped guide forming a portion of the head frame, and wherein the carriage has a base with a T-shaped channel that operatively interacts with the T-shaped guide to maintain the carriage base within the T-shaped guide when the indentor is moved between the home position and the impacting position. Instead, Green discloses a key pin 36 that slides within a keyway 37 (see fig. 2).
However, Lefavour teaches a crimping tool including an indentor guide (see fig. 8) comprising a carriage (71) secured to an indentor (left-side die 32, fig. 5) via a die holder (50, fig. 6) and a T-shaped guide (69) forming a portion of a head frame (46), and wherein the carriage (71) has a base with a T-shaped channel that operatively interacts with the T-shaped guide to maintain the carriage base within the T-shaped guide (see fig. 8) when the indentor is moved between the home position and the impacting position (as indicated by arrow 49, fig. 6).
Because Lefavour teaches the configuration of the indentor guide provides desirable functionality for guiding the indentor, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the key pin and keyway of Green with the carriage and T-shaped guide of Lefavour, since selecting from known types of indentor guides allowing for sufficient functionality would be obvious to the skilled artisan.
Regarding claim 18, which depends on claim 17: the modification of Green in claims 12 and 17 teach the carriage (71, fig. 8 provided by Lefavour) limits rotational movement of the indentor (provided by Ferraro) when the indentor is moved between the home position and the impacting position (as indicated by arrow 49 in fig. 6), and wherein the carriage limits the indentor from flexing toward and away from the T-shaped guide (69, fig. 8) when the indentor (28 of Green) is moved between the home position (fig. 2 of Green) and the impacting position (see fig. 8 of Lefavour which illustrates a small gap between the base of the carriage 71 and the T-shaped guide 69, thereby limiting flexing of the indentor only to what the gap will allow).
Regarding claim 19, which depends on claim 12: the modification of Green in claim 12 is silent regarding the indentor guide comprising a carriage integrally formed into or secured to the indentor and is extending from the indentor so as to contact a portion of the head frame, wherein the carriage limits rotational movement of the indentor when the indentor is moved between the home position and the impacting position, and wherein the carriage limits the indentor from flexing toward the portion of the head frame contacted by the carriage when the indentor is moved between the home position and the impacting position. Instead, Green discloses a key pin 36 that slides within a keyway 37 (see fig. 2).
However, Lefavour teaches a crimping tool including an indentor guide (see fig. 8) comprising a carriage (71) secured to an indentor (left-side die 32, fig. 5) via a die holder (50, fig. 6) and is extending from the indentor so as to contact a portion (69) of the head frame (46), and from figs. 6, 8 it can be seen that the carriage limits rotational movement of the indentor when the indentor is moved between the home position and the impacting position, by limiting rotational movement of the die holder, and the carriage limits the indentor from flexing toward the portion of the head frame contacted by the carriage when the indentor is moved between the home position and the impacting position.
Because Lefavour teaches the configuration of the indentor guide provides desirable functionality for guiding the indentor, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the key pin and keyway of Green with the carriage and corresponding portion of the head frame of Lefavour, since selecting from known types of indentor guides allowing for sufficient functionality would be obvious to the skilled artisan.
Regarding claim 20, which depends on claim 12: the modification of Green in claim 20 is silent regarding the indentor guide comprising a carriage and collar, wherein the carriage is integrally formed into the indentor or secured to the indentor and extends from the indentor to contact a portion of the head frame, wherein the carriage limits rotational movement of the indentor when the indentor is moved between the home position to the impacting position, wherein the carriage limits the indentor from flexing toward the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position, wherein the collar is integrally formed into the head frame or is attached to the head frame and positioned such that the collar limits the indentor from flexing in a direction away from the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position. Instead, Green discloses a key pin 36 that slides within a keyway 37 (see fig. 2).
However, Lefavour teaches a crimping tool including an indentor guide (see fig. 8) comprising a carriage (71) secured to an indentor (left-side die 32, fig. 5) via a die holder (50, fig. 6) and the carriage extends from the indentor to contact a portion (69) of the head frame (46), wherein the carriage (71) limits rotational movement of the indentor when the indentor is moved between the home position to the impacting position (see fig. 8, the carriage 71 limits rotational movement of the indentor), wherein the carriage limits the indentor from flexing toward the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position (see fig. 6, 8, the carriage 71 limits the indentor from flexing when the indentor is moved along the T-track portion 69 of the head frame 46).
Because Lefavour teaches the configuration of the indentor guide provides desirable functionality for guiding the indentor, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to replace the key pin and keyway of Green with the carriage and corresponding portion of the head frame of Lefavour, since selecting from known types of indentor guides allowing for sufficient functionality would be obvious to the skilled artisan.
Green is also silent regarding the indentor guide comprising a collar integrally formed into the head frame or is attached to the head frame and positioned such that the collar limits the indentor from flexing in a direction away from the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position.
However, Faucher teaches a crimping tool (see fig. 2) comprising an indentor guide having a collar (34, fig. 2-3), wherein the collar is integrally formed into the head frame (10) or is attached to the head frame and positioned such that the collar (34) limits the indentor (24, 42) from flexing (col. 3, ln. 44-48).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Green with a collar integrally formed into the head frame, thereby providing the indentor of Green with axial rigidity, as taught by Faucher (col. 3, ln. 44-48), thereby limiting flexing of the indentor during operation. The proposed modification would result in Green being configured such that the collar limits the indentor from flexing in a direction away from the portion of the head frame contacted by the carriage when the indentor is moved between the home position to the impacting position.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Ferraro and Faucher, and further in view of Hamm et al. (US 7,000,448 B2), hereinafter ‘Hamm-448’.
Regarding claim 23, which depends on claim 21: the modification of Lefavour in view of Ferraro and Faucher set forth in claims 12 and 21 is silent regarding the break-away region comprises an annealed region of the head frame.
However, Hamm-448 teaches a crimping tool having a head frame (“jawarm”) comprising a break-way region (col. 3, ln. 26-41), and the break-away region (“failure point”) comprises an annealed region (col. 8, ln. 39-61, “by annealing those areas of the jawarms”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Lefavour with a break-away region comprising an annealed region, thereby obtaining the benefit of a hinge to retain the two pieces on opposite sides of the break-away region, as taught by Hamm-448 (col. 8, ln. 50-56).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753